960 F.2d 154
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Jamalan A. PUNGOTAN, Petitioner,v.SECRETARY, DEPARTMENT OF VETERANS AFFAIRS, Respondent.
No. 91-7075.
United States Court of Appeals, Federal Circuit.
Feb. 28, 1992.

Before PLAGER, Circuit Judge, COWEN, Senior Circuit Judge, and LOURIE, Circuit Judge.
ORDER
PLAGER, Circuit Judge.


1
The Secretary of the Department of Veterans Affairs moves to waive the requirements of Fed.Cir.R. 27(d) and to dismiss Jamalan A. Pungotan's petition for review for lack of jurisdiction.   Pungotan moves to stay the case "pending consideration of evidence previously submitted to the VA" and for remand "to the General Counsel, Office of the Administrator of Veterans Affairs."


2
Pungotan sought death benefits based on Mohammed Pungotan's allegedly service-connected death.   In a series of correspondence, the VA regional office repeatedly informed Pungotan that she was not entitled to death benefits because the veteran's death was not due to a service-connected disease or injury.   Pungotan seeks review of the VA's denial of her claims for death benefits.


3
This court does not have jurisdiction to review Pungotan's petition.   Pursuant to the Veterans' Judicial Review Act of 1988, this court may review decisions of the Court of Veterans Appeals, 38 U.S.C. 7292, and may review certain actions of the Secretary.  38 U.S.C. 502.   With regard to the former, Pungotan is not seeking review of a decision of the Court of Veterans Affairs.   With regard to the latter, judicial review is limited to the Secretary's actions concerning the promulgation or publication of agency rules and regulations.   Pungotan is not challenging the promulgation or publication of agency rules or regulations.


4
Accordingly,

IT IS ORDERED THAT:

5
(1) The Secretary's motion to waive the requirements of Fed.Cir.R. 27(d) is granted.


6
(2) The Secretary's motion to dismiss is granted.


7
(3) Pungotan's motions to stay and remand are dismissed as moot.